           Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

KIMBERLY LONGLEY,
                                                                               DECISION AND ORDER
                                            Plaintiff,
                                                                               19-CV-6278L

                          v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________


        Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

        On June 1, 2015 plaintiff filed applications for a period of disability and disability

insurance benefits under Title II of the Social Security Act, and for supplemental security income

benefits under Title XVI of the Act, alleging disability beginning December 3, 2014. (Dkt. #5-2 at

13).1 Her application was initially denied. Plaintiff requested a hearing, which was held on January

26, 2018 before Administrative Law Judge (“ALJ”) Connor O’Brien. Id. The ALJ issued an

unfavorable decision on May 2, 2018, concluding that plaintiff was not disabled under the Social

Security Act. (Dkt. #5-2 at 13-25). That decision became the final decision of the Commissioner

when the Appeals Council denied review on February 8, 2019. (Dkt. #5-2 at 1-3). Plaintiff now

appeals.



1
 References to page numbers in the Administrative Transcript utilize the internal Bates-stamped pagination assigned
by the parties.

                                                         1
         Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 2 of 12




        The plaintiff has moved for judgment remanding the matter for further proceedings, and

the Commissioner has cross moved for judgment dismissing the complaint, pursuant to Fed. R.

Civ. Proc. 12(c). For the reasons set forth below, plaintiff’s motion (Dkt. #17) is granted, the

Commissioner’s cross motion (Dkt. #22) is denied, and the matter is remanded for further

proceedings.

                                          DISCUSSION

        I.      Relevant Standards

        Determination of whether a claimant is disabled within the meaning of the Social Security

Act requires a five-step sequential evaluation, familiarity with which is presumed. See Bowen v.

City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§ 404.1509, 404.1520. Where, as

here, a claimant’s alleged disability includes mental components, the ALJ must apply the so-called

“special technique” in addition to the usual five-step analysis. See Kohler v. Astrue, 546 F.3d 260,

265 (2d Cir. 2008).

        The Commissioner’s decision that plaintiff is not disabled must be affirmed if it is

supported by substantial evidence, and if the ALJ has applied the correct legal standards. See 42

U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

        II.     The ALJ’s Decision

        Upon reviewing the record, the ALJ determined that the plaintiff had the following severe

impairments: fibromyalgia, irritable bowel syndrome, Raynaud’s Syndrome, recurrent migraines,

affective disorder, and anxiety disorder. The ALJ also considered the effect of certain non-severe

impairments (substance abuse in remission, keratoconus causing poor vision in the right eye) on

plaintiff’s ability to function.




                                                 2
         Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 3 of 12




       In applying the special technique to plaintiff’s mental impairments, the ALJ determined

that plaintiff has mild limitations in understanding, remembering, and applying information;

moderate limitations in interacting with others; moderate limitations in concentration, persistence

and pace; and mild limitations in adapting and managing herself.

       The ALJ found that plaintiff was capable of performing sedentary work, with the following

abilities and limitations: requires a sit/stand option that allows for changing position every 60

minutes for up to 5 minutes; can occasionally stoop, crouch, balance, climb, kneel, crawl, push

and/or pull; can tolerate only occasional exposure to extreme cold or more than moderate noise;

and requires three additional short, less-than-five-minute breaks in addition to regularly scheduled

breaks. Plaintiff can adjust to occasional changes in the work setting and make simple work-related

decisions. She can perform simple and detailed tasks, but not complex tasks, and can have no

interaction with the public or perform tandem or teamwork. She can work toward daily goals, but

cannot maintain a fast-paced production pace. (Dkt. #5-2 at 17).

       When presented with this RFC determination at plaintiff’s hearing, vocational expert Peter

A. Manzi testified that plaintiff could not return to her past relevant work as a sales manager,

mental retardation aide, and/or home health aide. However, she could perform the representative

sedentary positions of table worker and addresser. (Dkt. #5-2 at 23-24).

       Plaintiff contends that the Appeals Council failed to properly evaluate medical evidence

that was submitted after the ALJ’s decision, and that the ALJ’s decision is based on legal error and

is not supported by substantial evidence, because the ALJ failed to properly determine plaintiff’s

severe impairments, evaluate the opinions of plaintiff’s treating physicians or appropriately assess

plaintiff’s credibility. The Commissioner argues that the post-decision evidence was properly




                                                 3
           Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 4 of 12




rejected, that the ALJ committed no legal error, and that substantial evidence in the record exists

to support her determination that plaintiff is not disabled.

          III.   Post-Decision Evidence

          Initially, plaintiff alleges that the Appeals Council erred when it found that certain medical

evidence that was submitted after the ALJ’s unfavorable decision was not material, in that it was

unlikely to “change the outcome of the decision.” (Dkt. #5-2 at 2).

          In assessing an appeal, the Appeals Council must review all evidence in the administrative

record, as well as any additional evidence submitted thereafter that is new, material and relates to

the period on or before the date of the ALJ’s decision. See 20 C.F.R. §416.1470(b);

§416.1476(b)(1). See generally Hollinsworth v. Colvin, 2016 U.S. Dist. LEXIS 139154 at *10

(W.D.N.Y. 2016). Here, the records submitted by plaintiff to the Appeals Council included

medical records dated December 15, 2017 through May 16, 2018, reflecting, inter alia, emergency

treatment for a flare-up of preexisting lower back pain following an injury. (Dkt. #5-2 at 34-255).

          Plaintiff also requests remand for the purpose of considering additional post-decision

evidence, which was not submitted to the Appeals Council but is offered by plaintiff in support of

the instant motion. That evidence includes: (1) a November 16, 2018 MRI of plaintiff’s lower

back, demonstrating disc protrusions and a Synovial cyst at L5-S1, with moderate to severe right

foraminal stenosis and compression of the nerve root; and (2) medical records showing that

plaintiff underwent a lumbar decompression of L5-S1 on December 12, 2018 which resolved pre-

existing radicular pain in her right leg and caused gradual improvement in her back pain. (Dkt.

#17-3).

          The Court “may remand for the purpose of ordering the Commissioner to take additional

evidence into account, but only ‘upon a showing that there is new evidence which is material and



                                                    4
         Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 5 of 12




that there is good cause for the failure to incorporate such evidence into the record in the prior

proceeding . . .’” Carter v. Colvin, 2015 U.S. Dist. LEXIS 116180 at *25-*26 (E.D.N.Y. 2015)

(quoting 42 U.S.C. § 405(g)). The Second Circuit has developed a three-part test for the inclusion

of such evidence. A plaintiff must show: (1) that the proffered evidence is new and not merely

cumulative of what is already in the record; (2) that the proffered evidence is material, that is,

probative and relevant to the time period under review; and (3) good cause for her failure to present

the evidence earlier. See Lisa v. Sec’y of Dep’t of Health & Human Servs., 940 F.2d 40, 43 (2d

Cir. 1991).

        Concededly, the evidence rejected by the Appeals Council, as well as the “new” evidence,

is cumulative to the extent that it pertains to a pre-existing issue of back pain and sciatica which

was already mentioned in the record before the ALJ. Nonetheless, I find that remand for

consideration of that evidence is appropriate here, particularly given that it provides objective

confirmation (via imaging studies) of an impairment that the ALJ not only didn’t find to be severe,

but did not discuss at all. See e.g., Dkt. #5-2 at 278-79 (plaintiff’s testimony at her hearing that she

has suffered from lower back issues for 20 years which have flared up at times, diagnosed as

degenerative disc disease and foraminal stenosis at L5-S1); Dkt #5-7 at 694-97 (September 8, 2015

consultative examination with Dr. Toor, including complaints of dull achy pain, sometimes sharp,

radiating into the right leg, and objective findings of decreased spinal motion, positive straight leg

raising tests, and diagnosis of degenerative disc disease); Dkt. #5-7 at 721-24 (July 13, 2015

progress note regarding acute back pain after exacerbation of “chronic low back problems” that

began 16 years prior); Dkt. #5-7 at 880 (August 27, 2015 treatment note describing “long history

of low back pain,” treated with facet blocks and epidurals, pain “sporadic with increasing right

sciatica,” diagnosed as lumbar degenerative disc disease with right radicular low back pain).



                                                   5
         Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 6 of 12




        Because the impact, if any, of plaintiff’s back pain and sciatica on her ability to perform

work-related functions was not specifically assessed by the ALJ, it is unclear to what extent the

ALJ seriously considered plaintiff’s diagnoses of degenerative disc disease, foraminal stenosis

and/or radiculopathy in identifying the severity of plaintiff’s impairments and making her RFC

determination. See Campbell v. Colvin, 2014 U.S. Dist. LEXIS 179371 at *35-*36 (N.D.N.Y.

2015) (remand is appropriate where new and material evidence further validates a diagnosis which

was mentioned in the record, but which the ALJ “apparently overlooked”).

        Furthermore, despite the fact that the new evidence submitted by plaintiff in support of the

instant motion was generated several months after the ALJ’s decision (which explains and excuses

plaintiff’s failure to include it in the original record), it documents spinal issues that typically arise

by slow, degenerative processes, and as such is probative of plaintiff’s condition during the period

under the ALJ’s consideration. See Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004) (evidence

generated after an ALJ’s decision cannot be deemed irrelevant solely because of timing,

particularly where the evidence suggests that during the relevant time period, a claimant’s

condition was more serious than previously thought); Lisa v. Secretary of Dep’t of Health and

Human Serv., 940 F.2d 40, 44 (2d Cir. 1991) (evidence bearing on an applicant’s condition

subsequent to the date last insured is pertinent, in that it may disclose the severity and continuity

of impairments existing before that date).

        In short, because the post-decision evidence concerning plaintiff’s lumbar degenerative

disc disease with right side radicular pain is material and relevant, and provides objective support

for subjective complaints of pain as well as medical opinions (discussed below) that the ALJ

declined to credit, remand for consideration of the severity and impact of plaintiff’s spinal issues

in general, and the post-decision evidence in particular, is appropriate.



                                                    6
         Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 7 of 12




       IV.     Opinions By Plaintiff’s Treating Physicians and Other Sources

       Plaintiff also challenges the ALJ’s rejection of the opinions of her treating physicians.

       A treating physician’s opinion is entitled to controlling weight if it is well supported by

medical findings, and is not inconsistent with other substantial evidence. See Rosa v. Callahan,

168 F.3d 72, 78 (2d Cir. 1999). See also Lewis v. Colvin, 2014 U.S. Dist. LEXIS 165488 at *9-*10

(W.D.N.Y. 2014) (collecting cases, and noting that the treating physician rule applies equally to

opinions cosigned by a treating physician). If an ALJ opts not to afford controlling weight to the

opinion of a treating physician, the ALJ must consider: (1) the examining relationship; (2) the

extent of the treatment relationship; (3) medical support for the opinion: (4) consistency; and (5)

the physician’s specialization, along with any other relevant factors. 20 C.F.R. §419.1527(c).

Where an ALJ fails to apply these factors and provide good reasons for the weight given to the

treating physician’s report, remand is required. See Selian v. Astrue, 708 F.3d 409, 419 (2d Cir.

2013); Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999); Morris v. Colvin, 2016 U.S. Dist. LEXIS

184030 at *29 (E.D.N.Y. 2016).

       Plaintiff’s treating psychiatrist, Dr. Syed Mustafa, rendered an opinion on June 1, 2015,

based on four months of treatment. Dr. Mustafa opined that due to symptoms of major depressive

disorder, panic disorder and substance abuse disorder in full sustained remission, and in addition

to a number of milder limitations, plaintiff was severely limited in the ability to understand and

remember complex instructions. (Dkt. #5-7 at 867-68). On September 22, 2015, after a full year

of treatment with visits every 2 weeks, Dr. Mustafa opined that in addition to several mild or

moderate limitations, plaintiff was severely limited in the ability to maintain attention and

concentration. (Dkt. #5-7 at 869-70).




                                                 7
          Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 8 of 12




        Treating psychiatrist Dr. Jessica Norton authored an opinion on October 21, 2016, based

on a fourteen-month treatment history. Dr. Norton found that due to symptoms of PTSD and

bipolar disorder, plaintiff was severely limited in the ability to understand and remember complex

instructions, maintain attention and concentration, and use public transportation. (Dkt. #5-7 at

1029-30).

        The ALJ afforded each of these opinions “some” weight, reasoning that the forms were

check-box in nature, and that two of the marked limitations they suggested (maintaining attention

and concentration and using public transportation) were undermined by plaintiff’s ability to live

independently and manage her own money. (Dkt. #5-2 at 22-24).2

        These are not “good reasons” for discounting the opinions of plaintiff’s treating

psychiatrists. Initially, the mere use of checkbox forms does not furnish sufficient reason to

discount the opinions of treating sources, particularly where, as here, the forms were accompanied

by treatment records. (Dkt. #5-7 at 700-703, 1036-42). Accord Puckhaber v. Berryhill, 2019 U.S.

Dist. LEXIS 47928 at *10-*11 (W.D.N.Y. 2019) (ALJ’s rejection of treating source statement due

to its check-box format was improper: if ALJ felt the questionnaire was insufficiently supported,

he should have recontacted the physician for clarification).

        Furthermore, although a claimant’s activities of daily living are properly considered by an

ALJ as “part of a holistic calculus” in determining a claimant’s abilities, Freund v. Berryhill, 2019

U.S. Dist. LEXIS 49535 at *39 (S.D.N.Y. 2019), “it is well-settled that [s]uch activities do not by

themselves contradict allegations of disability, as people should not be penalized for enduring the

pain of their disability in order to care for themselves.” Knighton v. Astrue, 861 F. Supp. 2d 59, 69



2
 The ALJ did credit the opinions to the extent they listed marked limitations in understanding and remembering
complex instructions, and included a corresponding restriction in her RFC finding to “simple and detailed tasks, but
not complex tasks.” (Dkt. #5-2 at 17).

                                                         8
          Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 9 of 12




(N.D.N.Y. 2012) (internal quotation marks omitted) (quoting Woodford v. Apfel, 93 F. Supp. 2d

521, 529 (S.D.N.Y. 2000)). See also Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (“[w]e

have stated on numerous occasions that ‘a claimant need not be an invalid to be found disabled’

under the Social Security Act”). Thus, where an ALJ concludes that a claimant’s activities of daily

living are inconsistent with a medical opinion, the ALJ is required to explain how the claimant’s

activities exceed the limitations described in the opinion: conclusory statements of inconsistency

are insufficient. See McCall v. Colvin, 2017 U.S. Dist. LEXIS 22250 at *42 (W.D.N.Y. 2017)

(ALJ failed to sufficiently explain the basis for rejecting a medical opinion, where the ALJ stated

in conclusory fashion that it was “inconsistent” with the claimant’s activities of daily living and

treatment); Taylor v. Astrue, 2009 U.S. Dist. LEXIS 66671 at *14-*15 (W.D.N.Y. 2009) (ALJ’s

rejection of treating physician opinions based on inconsistencies with activities of daily living was

improper, where “nothing about [plaintiff’s self-reported daily activities] contradicts the treating

physicians’ [opinions concerning her limitations]”).

         Here, there is no obvious contradiction between the ability to live alone and manage one’s

finances, and marked limitations in areas such as attending and concentrating and using public

transportation, and the ALJ provided no other or further explanation for her rejection of Dr.

Mustafa’s and Dr. Norton’s opinions. Because the ALJ’s analysis improperly substituted “her own

view of [the plaintiff’s] ability to perform simple activities of daily living” for competent medical

opinion, remand is required. Kane v. Astrue, 2012 U.S. Dist. LEXIS 140743 at *46-*47 (W.D.N.Y.

2012).

         While the opinions of non-treating sources are not entitled to the same level of deference

as those of treating physicians, the Court observes that the ALJ’s explanation for rejecting the

opinions of the consulting and examining physicians of record was similarly deficient.



                                                 9
        Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 10 of 12




       For example, plaintiff was examined by consulting internist Dr. Harbinder Toor on

September 8, 2015. Dr. Toor found that plaintiff had difficulty walking heel-to-toe, with 50%

squat, significantly decreased lumbar spinal flexion, positive straight leg raising tests, and

fibromyalgia trigger points in multiple areas. He opined “moderate to marked” limitations in

standing, walking, bending and lifting, and moderate limitations in sitting and performing tasks

that require visual acuity, and noted that pain and migraine headaches could interfere with a

routine. (Dkt. #5-7 at 694-700). The ALJ gave Dr. Toor’s opinion “some” weight, finding his use

of the term “moderate to marked” to be vague, and explaining that “the claimant’s activities”

including showering, dressing, microwaving meals, caring for a puppy, engaging in arts and crafts,

and helping others with gardening, and her “response to care” – specifically, an August 11, 2017

treatment note in which plaintiff reported being “stable’ on her medications – contradicted Dr.

Toor’s opinion and supported the lower level of limitation contained in her RFC finding. (Dkt. #5-

2 at 20, #5-9 at 1474).

       On January 17, 2018, examining physical therapy specialist Dr. Matthew Kerns evaluated

plaintiff for right-sided low back pain with radicular pain into her right leg. He determined that her

“reports of discomfort and pain were consistent with the objective findings during functional

testing.” Based on a complete orthopedic examination and the results of an objective functional

test (e.g., Modified Oswestry Low Back Pain Test), Dr. Kerns opined that plaintiff requires

“consistent changing from sitting to standing positioning approximately every 10 minutes,” and

could occasionally lift 2 pounds (or 4 pounds overhead), and carry 8 pounds, with no more than

occasional forward bending, working overhead, standing, gripping or side reaching. (Dkt. #5-9 at

1606-15). The ALJ gave “some” weight to Dr. Kerns’s opinion, finding that the lesser degree of

limitation contained in her RFC finding (which allowed for lifting and carrying of up to ten pounds,



                                                 10
        Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 11 of 12




and changing position for 5 minutes every 60 minutes) was more “consistent with [plaintiff’s]

activities, response to care, and the nature of treatment.” (Dkt. #5-2 at 21).

       As with her assessment of the opinions of treating physicians, the ALJ’s reasons for

rejecting Dr. Toor’s opinion indicating moderate and moderate to marked limitations in visual

acuity, sitting, standing, walking, bending, and lifting, and Dr. Kerns’s opinion specifying

significant postural and exertional limitations, are insufficient. The fact that plaintiff was able to

occasionally perform tasks of daily living such as microwaving meals, crafting for an hour or two

per week, or helping others with gardening for a time, do not present any obvious conflict with the

physical limitations described by Dr. Toor and Dr. Kerns. Specifically, none of the activities

plaintiff described necessarily require full visual acuity, the ability to lift more than 2 pounds or

carry more than 8 pounds, or a need to remain seated or standing for 10 or more minutes at a time.

See Taylor, 2009 U.S. Dist. LEXIS 66671 at *14-*15.

       Furthermore, plaintiff’s August 11, 2017 report to her general practitioner that she was

“stable” referred to her mental health symptoms, and as such, the ALJ’s reliance upon it to discredit

the consulting physicians’ opinions concerning plaintiff’s physical limitations was misplaced.

(Dkt. #5-9 at 1474: “Patient presents with Anxiety / PTSD / Medication Refill . . . Pt. says she is

stable on her meds, for now, though she still sleeps 3-4 hours. She is very busy, with her art and

craft work, she helps others with gardening, likes to work outside . . . anxiety off and on . . . still

dreams, has nightmares, sometimes paranoid . . . becomes tense, nervous and has . . . panic like

symptoms”).

       In sum, because I find that the ALJ’s failure to adequately assess the medical opinions of

record resulted in an RFC determination that was not supported by substantial evidence, and




                                                  11
        Case 6:19-cv-06278-DGL Document 24 Filed 05/15/20 Page 12 of 12




because this is not a case where the record contains such persuasive proof of disability that remand

would serve no purpose, remand for further proceedings is necessary.

       Since I find that remand is otherwise warranted, I decline to reach the remainder of

plaintiff’s contentions. See generally Siracuse v. Colvin, 2016 U.S. Dist. LEXIS 34561 at *27

(W.D.N.Y. 2016).



                                         CONCLUSION

       For the reasons set forth above, the Commissioner’s cross motion for judgment on the

pleadings (Dkt. #22) is denied. Plaintiff’s motion for judgment on the pleadings (Dkt. #17) is

granted, and the matter is remanded for further proceedings consistent with this opinion, to include

the rendering of a new decision based on consideration of the entire record (including post-decision

medical evidence submitted by plaintiff, Dkt. #17-3, to the extent that it is probative of, and

relevant to, plaintiff’s condition during the period under review), and reassessment of all of the

medical opinions of record, including a detailed application of the treating physician rule to the

opinions of treating physicians.

       IT IS SO ORDERED.




                                      _______________________________________
                                              DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       May 15, 2020.




                                                12
